Case: 09-20394     Document: 00511064887          Page: 1    Date Filed: 03/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 29, 2010
                                     No. 09-20394
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ADELMO VILLEDA-MEJIA, also known as Luis Guevara-Laines, also known
as Walter Adelmo Villeda Mejia, also known as Walter Villeda-Mejia, also known
as Aldelmo Walter Villeda, also known as Luis Santos Guevara-Laines, also
known as Aldemo Walterl Villeda, also known as Adelmo Villeda Mejia, also
known as Luis S. Santos Guevara-Laines,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-44-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Adelmo Villeda-Mejia appeals the 42-month sentence imposed following
his guilty plea to illegal reentry following deportation. Villeda-Mejia contends
that the district court committed significant procedural error in its consideration
and weighing of the 18 U.S.C. § 3553(a) factors and in failing to adequately


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20394    Document: 00511064887 Page: 2         Date Filed: 03/29/2010
                                 No. 09-20394

explain the sentence imposed.       He further argues that the sentence was
substantively unreasonable.
      Following United States v. Booker, 543 U.S. 220 (2005), we review
sentences for reasonableness in light of the sentencing factors in § 3553(a).
United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). Pursuant to Gall
v. United States, 552 U.S. 38 (2007), we engage in a bifurcated review of the
sentence imposed by the district court. United States v. Delgado-Martinez, 564
F.3d 750, 752 (5th Cir. 2009). First, we consider whether the district court
committed a significant procedural error. Gall, 552 U.S. at 51. If there is no
such error, we then review the substantive reasonableness of the sentence
imposed for an abuse of discretion. Id.
      “[W]hen a judge decides simply to apply the Guidelines to a particular
case, doing so will not necessarily require lengthy explanation.” Rita v. United
States, 551 U.S. 338, 356 (2007). “Where the defendant or prosecutor presents
nonfrivolous reasons for imposing a different sentence . . . the judge will
normally go further and explain why he has rejected those arguments.” Id. at
357. The explanation requirement may be satisfied if the district court listens
to arguments and then indicates that a sentence within the guidelines range is
appropriate. Id. at 357-59.
      Here, the district court, after hearing argument of counsel for a below-
guidelines sentence, briefly but amply stated its reasons for choosing a within-
guidelines sentence. See United States v. Rodriguez, 523 F.3d 519, 525-26 (5th
Cir.), cert. denied, 129 S. Ct. 624 (2008). This court has consistently rejected the
argument that a sentence within a guidelines range calculated using the illegal-
reentry Guideline is not presumed reasonable on appeal. See United States v.
Duarte, 569 F.3d 528, 530 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009).
      The record shows that the district court based Villeda-Mejia’s sentence on
the advisory guidelines range, the information in the presentence report, and the
§ 3553(a) factors. The court considered Villeda-Mejia’s arguments for a sentence

                                         2
  Case: 09-20394    Document: 00511064887 Page: 3      Date Filed: 03/29/2010
                                No. 09-20394

below guidelines range and the Government’s arguments against such a
sentence and determined that a 42-month sentence was appropriate. Villeda-
Mejia is essentially asking this court to substitute his assessment of the
appropriate sentence for that of the district court, which we will not do. See
Gall, 552 U.S. at 51. He has not established that the district court abused its
discretion in imposing his sentence, and he has not rebutted the presumption of
reasonableness that attaches to his within-guidelines sentence. See Gall, 552
U.S. at 51; United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.),
cert. denied, 129 S. Ct. 328 (2008). Villeda-Mejia has failed to show that the
sentence is unreasonable. The sentence is AFFIRMED.




                                      3